t c memo united_states tax_court jose b molina and virna n molina petitioners v commissioner of internal revenue respondent docket no filed date jose b molina and virna n molina pro sese wendy d gardner for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for their tax_year during trial respondent unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended code and in effect for the year in issue and rule continued conceded that petitioners are entitled to a deduction pursuant to sec_62 for counsel’s fees of dollar_figure and that petitioners are entitled to four personal exemptions after petitioners’ concessions the only issue that we must continued references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar remaining adjustments set forth by respondent in the notice_of_deficiency depend on a rule computation which we order below and need not be addressed in this opinion petitioners contend that respondent denied them sufficient time to file their petition because they did not receive the deficiency_notice until two months after respondent issued it however petitioners concede that they received a notice_of_deficiency and timely filed a petition moreover petitioners do not contend specific harm caused by the alleged delay or alleged errors by respondent eg that respondent did not send the notice_of_deficiency to petitioners’ last_known_address because petitioners bear the burden_of_proof but have failed to set forth clear and concise assignments of error or a clear and concise statement of facts this issue is deemed conceded see rule sec_142 sec_34 and 123_tc_213 78_tc_646 ndollar_figure petitioners also contend that respondent refused to allow them to be represented by counsel intimidated them against seeking counsel misled them regarding the status of their case and a past abatement and failed to send them a letter generally we will not look behind a notice_of_deficiency to examine the evidence used the propriety of the commissioner’s motives or administrative policy or procedure used in making the determination 136_tc_38 aff’d 483_fedappx_847 4th cir 62_tc_324 moreover petitioners did not stipulate facts present admissible evidence or otherwise address these issues at trial or on brief accordingly these issues are deemed conceded and we continued decide is whether the dollar_figure of proceeds petitioner jose b molina received in from the settlement of his lawsuit against his former employer are excludable from petitioners’ gross_income pursuant to sec_104 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly petitioners are husband and wife who resided in new jersey at the time they filed their petition from until mr molina was employed by the clearing house payments co llc the clearing house mr molina testified that during and he began to suffer from peptic ulcers gastric problems intestinal problems and stomach pain as a result of being overworked because of the lack of proper staffing and being racially discriminated against by supervisors at the clearing house medical tests administered to mr molina were inconclusive as to any viral infection or peptic ulcers on date mr molina notified his supervisors at the clearing house of insufficient staffing in his department and its continued do not address them further see rule b cadwell v commissioner t c pincite potential detriment to employee morale and health mr molina never filed a disability claim with the clearing house or its disability insurance carrier on date mr molina filed a complaint with the superior court of new jersey against the clearing house in the complaint mr molina alleged inter alia that the clearing house and certain of its employees violated the new jersey law against discrimination and the conscientious employee protection act by creating a hostile work environment discriminating against mr molina because of his race and nationality and retaliating against mr molina for reporting the alleged discrimination mr molina also alleged in the complaint that he was the victim of assault and of serious and significant emotional and physical distress but at trial he testified that he did not claim specific physical injuries in the complaint in his complaint mr molina sought compensatory_damages punitive_damages interest costs of suit attorney’s fees and further relief as the superior court of new jersey saw fit on date mr molina amended the complaint to include an additional allegation under the conscientious employee protection act on or about date mr molina’s case was removed to the u s district_court for the district of new jersey on date mr molina represented by his counsel paul weiner attended a mediation session with the clearing house at the conclusion of a mediation session mr molina and the clearing house informally agreed to settle mr molina’s claims against the clearing house before signing an informal settlement document prepared by mr weiner and representatives from the clearing house mr molina had an opportunity to review the terms of the informal settlement document and discuss the terms with mr weiner pursuant to the terms of the informal settlement document mr molina and the clearing house agreed inter alia that mr molina’s employment with the clearing house was terminated effective date and that the clearing house would pay mr molina a total of dollar_figure split as follows dollar_figure less applicable withholding within calendar days of the effective date of a settlement agreement dollar_figure within calendar days of the effective date of a settlement agreement and dollar_figure less applicable withholding on date the clearing house attributed the dollar_figure payment to attorney’s fees for mr molina’s counsel and the dollar_figure and dollar_figure payments to wages and other taxable benefits for mr molina the clearing house did not attribute any of the payments to physical injuries physical illness or emotional distress on date mr molina and the clearing house formalized the terms of the informal settlement document by executing the confidential settlement agreement and release settlement agreement the settlement agreement did not allocate any specific payments from the clearing house to mr molina on account of claims of physical sickness physical injuries physical distress or emotional distress mr molina also agreed to a general waiver and release of the clearing house and the other defendants from and against any and all manner of actions causes of actions suits proceedings and liabilities on date mr molina and the clearing house entered a stipulation of dismissal with the u s district_court for the district of new jersey and on date the district_court issued an order of dismissal during mr molina’s attorneys acting on behalf of mr molina received two payments from the clearing house a wire transfer of dollar_figure which was dollar_figure less applicable withholdings and dollar_figure mr molina’s attorneys kept dollar_figure of the dollar_figure as attorney’s fees and transferred the remaining dollar_figure to mr molina during petitioners paid total attorney’s fees of dollar_figure in connection with mr molina’s case against the clearing house the clearing house sent mr molina a form_w-2 wage and tax statement that reported mr molina received dollar_figure of wage compensation during the clearing house also sent mr molina a form 1099-misc of mr molina’s dollar_figure of total wage compensation dollar_figure was attributable to amounts received under the settlement agreement the remaining continued miscellaneous income that reported mr molina received dollar_figure of additional income during on their federal_income_tax return petitioners reported wages of dollar_figure but did not report the additional income of dollar_figure on line of their tax_return petitioners adjusted their gross_income by dollar_figure on a statement attached to their tax_return petitioners stated that the dollar_figure that mr molina received pursuant to the settlement agreement should be excluded from gross_income pursuant to sec_104 during date petitioners filed an amended tax_return for their tax_year in which they removed the line adjustment of dollar_figure and added on line other income of dollar_figure but maintained that the amount should be excluded from gross_income pursuant to sec_104 respondent sent and petitioners received a notice_of_deficiency dated date determining that petitioners owed a deficiency of dollar_figure for their tax_year on date petitioners timely filed a petition in this court continued portion of his total wage compensation was attributable to actual wages received from the clearing house before his termination on date and is not at issue of the total wages of dollar_figure petitioners reported only dollar_figure was attributable to mr molina the remaining dollar_figure was attributable to wages earned by petitioner virna n molina and reported to her on a form_w-2 mrs molina’s wages are not at issue on date jeffrey raskin mr molina’s medical doctor drafted a letter documenting some of mr molina’s health concerns dr raskin’s letter dr raskin’s letter indicated that he had provided medical_care for mr molina for eight years including a meeting on date when mr molina reported multiple gastrointestinal symptoms dr raskin stated that at the time of the meeting with mr molina he believed that mr molina’s symptoms may have been due to his stress at work dr raskin was not available to testify at trial opinion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 gross_income generally includes all income from whatever source derived sec_61 348_us_426 the definition of gross_income is broad in scope while statutory exclusions from income are narrowly construed 515_us_323 damages other than punitive received on account of personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 the regulations provide that t he term ‘damages’ means an amount received through prosecution of a legal suit or action or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs to exclude damages from gross_income pursuant to sec_104 the taxpayer must establish that the underlying cause of action is based upon tort or tort-type rights and the damages were received on account of personal injuries or sickness commissioner v schleier u s pincite respondent concedes that petitioners have satisfied the first requirement for exclusion ie that the underlying cause of action for which the settlement proceeds were paid was based upon tort or tort-type rights because mr molina but see sec_1_104-1 income_tax regs as amended by t d i r b however the parties do not raise this regulation and therefore we do not address it when the supreme court issued its opinion in 515_us_323 sec_104 as in effect for the year at issue in that case required inter alia that in order to be excluded from gross_income an amount of damages had to be received on account of personal injuries or sickness after the supreme court issued its opinion in schleier congress amended amendment sec_104 effective for amounts received after date by adding the requirement that in order to be excluded from gross_income any amount received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of pub_l_no sec stat pincite the amendment does not otherwise change the requirements of sec_104 or the analysis set forth in schleier it imposes an additional requirement in order for an amount to qualify for exclusion_from_gross_income under that section hansen v commissioner tcmemo_2009_87 wl at sought to recover compensatory and punitive_damages authorized by the new jersey law against discrimination and the conscientious employee protection act accordingly we consider only the issue of whether the damages were received on account of personal physical injuries or physical sickness where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether the damages are excludable under sec_104 504_us_229 whether the settlement payment is excludable from gross_income under sec_104 depends upon the nature and the character of the claims asserted and not upon the validity of those claims see 87_tc_236 aff’d 835_f2d_67 3d cir 80_tc_1104 the crucial question is i n lieu of what was the settlement amount_paid 105_tc_396 aff’d 121_f3d_393 8th cir to justify exclusion from income under sec_104 the taxpayer must show that his settlement proceeds were in lieu of damages for physical injuries or physical sickness see 507_f3d_857 5th cir aff’g tcmemo_2005_250 bagley v commissioner t c pincite the determination of the nature of the underlying claim is factual bagley v commissioner t c pincite 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir where there is a settlement agreement the determination of the nature of the claim is usually made by reference to the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 robinson v commissioner t c pincite if the settlement agreement lacks an express statement of what the amount_paid pursuant to that agreement was to settle the intent of the payor is critical to that determination knuckles v commissioner f 2d pincite see also 290_f2d_283 2d cir aff’g per curiam tcmemo_1960_21 although the belief of the payee is relevant to that inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment agar v commissioner f 2d pincite 79_tc_680 aff’d without published opinion 749_f2d_37 9th cir the settlement agreement did not allocate any specific payments from the clearing house to mr molina on account of claims of physical sickness physical injuries physical distress or emotional distress of the dollar_figure to be paid to mr molina during pursuant to the settlement agreement the clearing house attributed the dollar_figure payment to attorney’s fees for mr molina’s counsel and the dollar_figure payment to wages and other taxable benefits for mr molina the clearing house did not attribute any of the payments to physical injuries physical illness or emotional distress moreover the settlement agreement did include a statement of mr molina’s consent to a general waiver and release of the clearing house and the other defendants from and against any and all manner of actions causes of actions suits proceedings and liabilities we have held that the nature of underlying claims cannot be determined from a general release that is broad and inclusive see connolly v commissioner tcmemo_2007_98 wl at and that all settlement proceeds are included in gross_income where there is a general release but no allocation of settlement proceeds among various claims see evans v commissioner tcmemo_1980_142 accordingly we conclude that petitioners have failed to prove that the clearing house intended to compensate mr molina for his physical injuries or physical sickness rather than for a general release of various claims petitioners allege that mr molina suffered from peptic ulcers gastric problems intestinal problems and stomach pain as a result of being overworked because of the lack of proper staffing and being racially discriminated against by supervisors at the clearing house petitioners contend that the payments from the clearing house should be excluded from gross_income pursuant to sec_104 because the payments were to compensate mr molina for physical sickness petitioners’ contention is without merit petitioners cite domeny v commissioner tcmemo_2010_9 wl in support of their contention that payments may be excluded from income if in satisfaction of a claim of stress-induced physical sickness we believe that petitioners’ reliance on domeny is mistaken in domeny the settlement agreement was silent as to the payor’s intent but still allocated payments as wage compensation attorney’s fees and nonemployee compensation id wl at the court concluded that the taxpayer offered credible_evidence proving that she was physically ill and that she informed her employer of that fact and held that the differing treatment of the three types of payments and the negotiations between the taxpayer and the employer suggested that at least a portion of the taxpayer’s recovery was attributable to that physical illness id in contrast petitioners have not offered credible_evidence establishing that mr molina was physically ill or that mr molina even informed the clearing house of his alleged physical illness the settlement agreement does not allocate at trial petitioners offered dr raskin’s letter as evidence that mr molina suffered gastrointestinal symptoms as a result of stress at work however dr continued payments to specific claims and the clearing house clearly intended for all of the payments to be wage compensation and attorney’s fees moreover mr molina’s complaint itself only mentioned a claim for serious and significant emotional and physical distress without elaborating specific physical injuries or continued rakin’s letter was not admitted as evidence at trial was not considered by the internal_revenue_service office of appeals and was not contemporaneously drafted at the time of the alleged physical symptoms but rather just days before trial additionally dr raskin was unable to testify at trial to verify the contents of the letter or to give testimony lab tests and other medical examinations ordered by dr raskin were inconclusive as to any physical injuries or physical sickness and mr molina never filed a disability claim with the clearing house or its disability insurance carrier therefore the only evidence to support petitioners’ claims of physical sickness and physical injuries is mr molina’s self-serving testimony which we do not deem credible in the light of the foregoing although petitioners do not in their petition or brief explicitly claim that proceeds from the settlement agreement were in satisfaction of mr molina’s claims for emotional distress emotional distress is a listed claim in mr molina’s complaint however sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of excluding damages from gross_income pursuant to sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress see blackwood v commissioner tcmemo_2012_190 wl at see also hansen v commissioner tcmemo_2009_87 additionally the legislative_history of the amendment states i t is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h_r conf rept no pincite ndollar_figure 1996_3_cb_741 because petitioners have not alleged that mr molina incurred medical costs or offered evidence in support thereof we conclude that no portion of the proceeds paid to mr molina under the continued sickness neither the complaint nor the amended complaint ever connected mr molina’s alleged gastrointestinal problems with his claims for damages which were based almost entirely on discrimination and retaliation at trial mr molina admitted that he did not claim specific physical injuries or sickness in the complaint considering the facts that the complaint placed little emphasis on mr molina’s physical sickness the settlement agreement did not allocate any amounts specifically to physical sickness and the clearing house did not intend for the payments to be in satisfaction of claims of physical sickness we conclude that petitioners have failed to prove that any portion of the payments received under the settlement agreement was to compensate mr molina for physical sickness petitioners also contend that mr molina did not have an opportunity to have the allocation of payments set forth in the settlement agreement altered before signing it mr molina testified that he was under the impression that the allocations or lack thereof set forth in the settlement agreement were mandated by the internal_revenue_service and that he would not be taxed on those payments we decline to address petitioners’ contentions because we find mr continued settlement agreement may be excluded from gross_income pursuant to sec_104 on account of emotional distress molina’s testimony to be less than credible a representative of the clearing house who was present at the mediation where mr molina and the clearing house agreed to the terms of the settlement testified that both parties negotiated the terms of the settlement agreement at that mediation session and that mr molina was represented by mr weiner his attorney throughout the negotiation of those terms additionally in an email communication to petitioner after the mediation session mr weiner stated that neither mr weiner nor the clearing house representatives told mr molina that the allocations were unalterable or taxable instead mr weiner advised mr molina that he was not a tax attorney and could not give mr molina tax_advice regarding the settlement proceeds and that mr molina should confer with a tax professional accordingly petitioners have not proved that mr molina did not have an opportunity to have the payments set forth in the settlement agreement allocated on the basis of the foregoing we conclude that petitioners have failed to prove that any portion of the payments received under the settlement agreement was to compensate mr molina for personal physical injuries or physical sickness consequently we hold that mr molina’s proceeds of dollar_figure pursuant to the settlement agreement are not excludable from petitioners’ gross_income pursuant to sec_104 however as stated above respondent concedes that petitioners are allowed a fourth personal_exemption and a deduction of dollar_figure for counsel’s fees in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
